Title: To Thomas Jefferson from Archibald Cary, 13 February 1781
From: Cary, Archibald
To: Jefferson, Thomas



Dear Sir
Ampthill 13th Febuary 1781

I hope you will Excuse the Fredom I Venture at, In recommending any Publick Matter, and I hope you will; The Baron Dined with me Yesterday, and the Conversation Turnd, on the Defence of our River on which he Mentioned a Fort at Hoods, which would he was Confident prevent any Ships Coming by. This Morning Col: Self [Senf] Came here in Quest of the Baron who had gone on to the Courthouse, the Colonel shewed me a Plan of the Workes he proposed to erect from both the Gentlemen I was told application had been made for Labourers and Artificers to Accomplish this business, but that the Executive altho fully Satisfied of the Utility of the Measure had it not in their Power to procure them, and I Make no doubt of its being so from the Plan they May have Taken. It is this reason which Induces Me to offer my Advice, and I think it will Succeed.

That you Appoint in the Countys on the River above that Place Some one Person of Interest in Each County, who Shall Apply to the Wealthy People to represent this Matter to them, and to Indeavour to Hire or otherways Git a Negro or more from Each, who Shall be at the place on a Certain day to begin and Finish the Worke. 50 or 60 I think may be procured by this Means, and I am told a Month or 6 Weeks with that Number will Compleat the business. My ill Health prevents my Undertakeing it in My County, Majr. Goode is a Person I would recommend, Southall for Henrico, Col: Banister for Dinwiddie, Col. Starke and Mr. Tyler Can inform who will be proper in Prince George and Charles City. As to what Tools may be Wanted, I judge the Publick will Supply. If they Cannot, the Same Gentlemen May Apply for them. Col: Self Informs me there is an officer on the spot to receive the People.
I think the Interest of Every Man on or near the River, and indeed of the Publick so much at Stake on the Compleation of this Worke that a doubt does not remain with me but the People may be procured. What have we to prevent a Second Visit from the British Troops, our Troops all below, they may put theirs on board their Ships at Night and run up the River burn and Plunder as they Come and be again Imbarked before it will be Possable for our Men to March up, and if they do not so Act, they want wisdom. I Set out with apolagiseing for this letter And I Am Convinced you will Conclude it proceeds from a Right Cause, the Interest of my Country.
I Am Sir Your Most Obedt. and afft Hble Servt.,

Archibald Cary


P.S. Perhaps a letter Addressed from the Executive to the People in the hands of the Gentlemen who you may appoint would be of Great use.

